ORDER

PER CURIAM.
In this workers’ compensation case, claimant John Richardson appeals from the final award of the Labor and Industrial Relations Commission denying compensation. The claimant alleges the Commission erred in: (1) failing to award any compensation on his claim against General Motors for his July 1992 injury; (2) denying compensation from the second injury *448fund; and (3) excluding a number of his exhibits.
We have reviewed the parties’ briefs and the record on appeal. We find the Commission’s decision is supported by sufficient competent and substantial evidence on the whole record and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
The award is affirmed pursuant to Rule 84.16(b).